HOLMES, Judge.
This is a teacher tenure case.
The facts in this case are virtually identical to the facts in DeBrow v. Alabama State Tenure Commission, 474 So.2d 99 (Ala.Civ.App.1984). The issue in the instant case is likewise identical to the issue in De-Brow. We need not state the facts nor the issue. Interested parties can refer to our decision in DeBrow.
Able counsel for the Alabama State Tenure Commission has asked this court to reconsider our holding in DeBrow. We have reconsidered that holding and reaffirm what we stated in DeBrow.
This case is affirmed on the authority of DeBrow.
AFFIRMED.
WRIGHT, P.J., and BRADLEY, J., concur.